911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Helmuth T. SCHERER, Petitioner.
No. 90-2095.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.

On Petition for Writ of Mandamus.
Helmuth T. Scherer, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Helmuth T. Scherer brought this mandamus petition seeking an order that the district court has jurisdiction over his civil suit and directing it to reinstate his case.  Because mandamus relief cannot be used as a substitute for appeal, we deny the petition.   See In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.